GOSHORN, Judge.
The City of Ormond Beach (City) and River Bend Investment Group, Inc. (River Bend) appeal from the final summary judgment entered by the trial court in favor of Volusia County (County) in this action brought by the City and River Bend to challenge the value assessed by the County for purposes of levying ad valorem real property taxes on a parcel of real property owned by the City, but leased to River Bend for use as a privately operated public golf course. Pursuant to the Florida Supreme Court’s decision in Capital City Country Club, Inc. v. Tucker, 613 So.2d 448, 453 (Fla.1993), we hold that for purposes of ad valorem taxation, the value of the City’s real property in this case, is the fair market value of the real property without regard to any leases or encumbrances, and thus, the County properly included the value of the leasehold interest and improvements in the tax assessment. However, the record shows that the trial court did not address the remaining issue of whether the County overassessed the fair market value of this real property, and therefore, we reverse the final summary judgment and remand the cause for further proceedings consistent with this opinion.
REVERSED and REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.